COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 CAPITOL APPRAISAL GROUP, L.L.C.,                           No. 08-14-00296-CV
                                              §
                      Appellant,                                 Appeal from
                                              §
 v.                                                       County Court at Law No. 5
                                              §
 WESTERN REFINING CO., L.P.,                              of El Paso County, Texas
                                              §
                      Appellee.                            (TC # 2014-DCV-0446)
                                             §

                               MEMORANDUM OPINION

       Pending before the Court is a joint motion filed by Appellant, Capitol Appraisal Group,

L.L.C., and Appellee, Western Refining Company, L.P., to dismiss the appeal pursuant to

TEX.R.APP.P. 42.1(a)(2) because the dispute between the parties has been resolved. We grant

the motion and dismiss the appeal. Costs of the appeal are taxed against the party incurring

same. See TEX.R.APP.P. 42.1(d).


March 19, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)